DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s response to the restriction requirement mailed 28 June 2022 was received 25 August 2022.  Applicant has elected Group II, claims 10 – 20 directed to a method of making a frozen confection and cancelled Group I, claims 1 – 9 directed to a system.  Applicant has now further presented new claims 21 – 29 directed to an apparatus and not system as previously presented in now cancelled Group I.
Newly submitted Group III claims 21 – 29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another materially different process such as the cooling wine in bottles by placing the wine bottles in the container, dosing the container with a coolant, stirring the coolant to allow said coolant to circulate around the bottles until the desired temperature is reached, and removing the bottles.

Since applicant has received an action for the originally presented inventions, the elected invention of Group II has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 – 29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, line 1, recites “a method of making a frozen confections”.  It would appear the claim should recite ‘a method of making a frozen confection’.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15 and 16, it is unknown how the second time period could occur at least once every two minutes or at least once every minute respectively since the second time period could only occur between the first and third time periods.  Further occurrences of the “second time period” would necessarily have to occur after the third time period which would make them not “second time periods” but at least a fourth time period, and/or a fifth time period and so forth.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 10 – 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher US 9,433,230 in view of Henriksen et al. US 2003/0129289.
Regarding claim 10, Fisher discloses a method of making a frozen confection, which method comprises rotating a container mount, and rotating at least one beater (2) extending into a container (3) coupled to the container mount (4) to mix ingredients in the container in opposite directions for a first time period, and dosing the ingredients with a controlled amount of coolant during the first time period (col. 1, ln 64 – col. 2, ln 19 and col. 2, ln 66 – col. 3, ln 16).  Fisher further discloses that “in some embodiments, the container 2 rotates (typically but not necessarily in the opposite direction as the collective beaters)” (col. 5, ln 35 – 37) and “the beater drive system is optionally configured to rotate beaters in the same direction, and optionally configured to rotate at least one of the beaters 2 in a direction opposite the rotation of the container” (col. 7, ln 66 – col. 8, ln 2)  which is to say that Fisher is disclosing the at least one beater and the container/container mount would rotate in opposite directions and would also rotate in the same direction.
Claim 10 differs from Fisher in rotating the at least one beater and the container mount in the same direction for a second time period and rotating the at least one beater and the container mount in opposite directions for a third time period.
Henriksen discloses a method of making a frozen confection which method comprises rotating at least one beater (paddle wheel 32) extending into a container (67) (paragraph [0039]).  The beater is rotated in a first direction for a first period of time, and then changes direction for a second time period, and further then rotates in the opposite direction, i.e. in the first direction, for a third time period (paragraph [0043] – [0044]).  Henriksen is rotating a beater in one, i.e. first, direction for a first time period, a second direction for a second time period, and again in the first direction for a third period time period for the art recognized as well as applicant’s intended function which is to provide even and simultaneous mixing, whipping, and scraping of the frozen confection in the container.  To therefore modify Fisher and rotate the at least one beater and the container mount in the same direction for a second time period and further rotate the at least one beater and the container mount in the opposite direction for a third time period as taught by Henriksen to provide an even and simultaneous mixing, whipping, and scraping of the frozen confection in the container as taught by Henriksen would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Regarding claim 11, Fisher in view of Henriksen discloses that the container/container mount would be rotated in a clockwise direction (‘230, col. 5, ln 45 – 46), that in some embodiments the container (3) rotates, but not necessarily, in the opposite direction as the at least one beater (collective beaters) (‘230, col. 5, ln 35 – 37), which is to say that the container/container mount would also rotate in the same direction as said beaters.  Regarding the at least one beater Fisher in view of Henriksen discloses said beater (helices 2b) would rotate in a counter clockwise direction (‘230, col. 5, ln 44 – 46), that there would be more than one at least one beater (fig. 3A) and that said beaters would rotate in either the same direction or “rotate at least one of beaters 2 in a direction opposite the rotation of the container, which is to say that the beaters would rotate in opposite directions, and the at least one beater would rotate in the same direction as the container/container mount. (‘230, col. 7, ln 66 – col. 8, ln 2).  
Further regarding claim 11, Fisher in view of Henriksen discloses that once the ingredients for making a frozen confection are added to the container the container would be rotated and a controlled amount of coolant would be dosed to the container.  The temperature and/or viscosity of the frozen confection would then be measured and the mixing/coolant dosing controlled until the desired consistency is obtained (‘230, col. 8, ln 32 – col. 9, ln 20) which is to say that the direction of rotation of the container/container mount and the direction of rotation of said at least one beater whilst the frozen confection is being made would be a result effective variable which the ordinarily skilled artisan would routinely and conventionally optimize based on the particular frozen confection to be made in order to obtain the desired and predictable result (MPEP § 2144.05 II.A.).
Therefore, once it was known that the container/container mount and the at least one beater could rotate in either the counter-clockwise direction or the clockwise direction for multiple time periods, i.e. first, second, and third time periods it is not seen that patentability would be predicated on the container mount being rotated in a clockwise direction during the first time period and the third time period, and in a counter-clockwise direction during the second time period where the at least one beater is rotated in a counter-clockwise direction during the first time period, the second time period, and the third time period.
It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
Claim 12 is rejected for the same reasons given above in the rejection of claim 11.
Regarding claim 13, Fisher in view of Henriksen discloses that the ingredients can be dosed with a controlled amount of coolant (determining at regular intervals if more or less liquid nitrogen should be added) (‘230 col. 7, ln 45 – 49) at least during a mixing step (1020), a rotating step (1030), and a freezing step (1040) which is to say that Fisher in view of Henriksen is disclosing dosing the ingredients with a controlled amount of coolant during multiple time periods (‘230, col. 13, ln 49 – 63) which would also include during the first time period, the second time period, and the third time period.  Fisher in view of Henriksen also discloses the at least one beater includes a first beater and a second beater (two interlocking beaters) (‘230, col. 2, ln 8 – 11).
Regarding claims 14, 15, and 16, once it was known to employ multiple time periods, i.e. first, second, and third time periods when making frozen confections it is not seen that patentability would be predicated on the length of time each interval would be preformed or the particular time intervals of each of the time periods 
Regarding claim 17, Fisher in view of Henriksen disclose a purge operation of the dosing system would be performed during a startup operation (col. 10, ln 13 – 18).
Regarding claim 19, Fisher in view of Henriksen disclose an input from a user interface (control panel) would be received which input would be indicative of viscosity of the ingredients initially used in the mixing process and performing a mixing process to mix the ingredients during respective time periods, i.e. first, second, and third time periods, based on the viscosity level input (‘230, col. 4, ln 16 – 41 and col. 6, ln 15 – 64).
Regarding claim 20, Fisher in view of Henriksen disclose an input from a user interface (control panel) would be received which input would be indicative of a size input of a quantity of ingredients used for a specific batch of ingredients and performing a mixing process to mix the ingredients during respective time periods, i.e. first, second, and third time periods (‘230, col. 4, ln 16 – 41 and col. 6, ln 15 – 64).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher US 9,433,230 in view of Henriksen et al. US 2003/0129289 in view of Vishay.
Regarding claim 18, Fisher in view of Henriksen disclose that viscosity would be measured by detecting a load on the beater motor and that said load would be detected by the use of a strain gauge (strain sensor) (col. 4, ln 59 – 66).  Fisher in view of Henriksen does not disclose performing a calibration of the beater rotation.
Vishay discloses that in order for any strain sensor/gauge to accurately interpret, determine, and report the parameters being measured, in this case the load on the beater motor to accurately determine the actual viscosity of a frozen confection, the strain sensor/gauge that would be used to make the measurement must be periodically calibrated so that the registered output corresponds accurately to some predetermined input (page 1, paragraph 1).  Stated somewhat differently, the ordinarily skilled artisan would readily understand from Vishay that in order to obtain accurate results when measuring the viscosity of a frozen confection when said confection is being made, the strain applied, that is the resistance of the rotation of the beaters, must be calibrated to a known input or accurate results would not be reported making it obvious to perform regular and routine calibrations.  To therefore modify Fisher in view of Henriksen and regularly calibrate the resistance of the rotation of the beaters prior to performing the method of making a frozen confection as taught by Vishay to obtain an accurate viscosity measurement would have been an obvious matter of choice and/or design.  Further, once it was known to regularly perform said calibration prior to performing said method, it is not seen that patentability would be predicated on the calibration being performed during a startup operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        26 September 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792